Same Case — On a Re-hearing.
Buchanan, J.
The re-hearing in this case was granted as to Cartwright & Doniphan and McKleroy <& Bradford.
Cartwright and Doniphan were allowed by the judgment of the District Court, the sum of fourteen thousand three hundred and forty-three dollars and thirty-nine cents and interest, with right of mortgage for the whole of that sum. Our judgment reduced the mortgage of these intervenors to five thousand dollars, and reserved their personal action against James R. Bisland for the excess of their claim. In their petition for a re-hearing, Cartwright <& Doniphan have not complained of this reduction of their mortgage, as compared with the other parties, to whom a right of mortgage has been allowed by the judgment, but contend that they ought to have a distributive share of the proceeds of the negroes seized, for the remainder of their claim, as ordinary creditors of James R. Bisland, there being more than enough to satisfy all the mortgage claims allowed by the judgment of the court.
Upon further consideration, we are satisfied that Cartwright & Doniphan are entitled to an amendment, in their favor, of our previous judgment. For the reasons stated by us heretofore, their right of mortgage cannot be allowed for more than five thousand dollars, but they are creditors of James R. Bisland, directly, by account acknowledged by him, for advances and supplies in the years 1854 and 1855, for the surplus of their claim, to the amount allowed by the District Court.
McKleroy <& Bradford arc holders of five promissory notes for @6960 each, *594dated the 18th December, 1855, and payable respectively the 1st January, 1851, 1858, 1859, 1850 and 1861, made by J. M. Motlow to the order of, and endorsed by James R. Bisland.
The first of these notes alone was due and protested at the time McKleroy <& Bradford instituted their hypothecary action, by executory process, on the 9th January, 1851. The whole of the five notes were filed in court, with their petition in that action, and at this time there are three out of the five notes due, amounting, in the aggregate, to twenty thousand eight hundred and eighty dollars. For this amount, with interest as expressed on the face of the notes, James R-Bisland is now the debtor of McKleroy & Bradford. But for the security of this debt, McKleroy & Bradford cannot pretend, upon the principles of our decision and of that of the District Court, to have any mortgage, as against the other creditors of. their debtor, for both courts decree.the act of mortgage of Motlow to Bisland, “ his heirs and assigns,” for the security of these notes, to be null and void, and of no effect, as to Bisland’s creditors. McKleroy & Bradford are, therefore, viewed by us as ordinary creditors, at this time, of James R. Bisland, for his endorsements now due as above.
Now, this case being in its origin, a seizure under execution, the sale stayed by injunction, and third oppositions interposed by parties claiming liens and preferences ; regularly, the court would have nothing to do but to settle the conflicting claims, and the rank of the liens upon the property seized; and would not feel authorised to distribute the proceeds of that property, in satisfaction of any mere ordinary debts of the owner of the property. But a contrary course has been adopted in the court below, and also in this court, with the consent and concurrence of all parties interested, debtor as well as creditors. All of those creditors had instituted suits to establish their claims, which suits are in evidence, and have been substantially, if not formally, consolidated with the present proceedings. In this manner, a sort of concurso has been formed, and the judgment appealed from as well as that of this court, resembles a tableau of distribution, in which ordinary creditors have a place, as well as privileged creditors. It is thus that McKleroy & Bradford, for instance, have been allowed any thing in our previous judgment.
In view of this position of the case, we have come to the conclusion to pass upon the ordinary claim of Cartwright <& Doniphan at this time, without referring them, as before decreed, to their separate personal action against James R. Bis-land.
The order and amount of the mortgages, as fixed by our previous judgment, will not be changed, but the residue of the proceeds of the slaves seized, after satisfying those mortgages, will be allotted pro rata to Cartwright & Doniphan, and McKleroy <& Bradford.
It is, therefore, adjudged and decreed, that our judgment heroin rendered on the 2d May, 1859, bo amended; that Cartwright & Doniphan, as ordinary creditors, be paid out of the proceeds of the slaves seized, a sum of nine thousand three hundred and forty-three dollars and thirty-nine cents, with interest, at the rate of five per cent, per annum from the 1st January, 1856, until paid, in addition to the sum already allowed said Cartwright & Doniphan, as mortgagees in said judgment, under the number 4; the said sum of $9343 39, to take rank after the judgment in favor of George S. Sawyer, as mortgagee, under the number 5 in our previous decree, and to be paid concurrently and pro rata, (should there not be enough to satisfy both claims,) with the allowance herein after made to *595McKleroy & Bradford; that McKleroy & Bradford, as ordinary creditors, bo paid out of the proceeds of the slaves, after satisfying costs and mortgages, and concurr&ntly with the ordinary claim of Cartwright & Doniphan, herein before allowed, a sum of twenty thousand eight hundred and eighty dollars, with interest at eight per cent, per annum, from the 18th December, 1855 ; that the costs of this appeal be borne, one-half by Cariwright Doniphan, and one-half by Mc~ Kleroy & Bradford; that the rights oí McKleroy <6 Bradford, if any they may have, for the remainder of their claim by notes, not satisfied out of the proceeds of the slaves seized herein, be reserved to them, as against the maker and endorser of said notes; and that in all other respects, our judgment of the 2d May, ] 859, remain undisturbed.
Land, J., absent.